OPINION — AG — ** POLITICAL AFFILIATION — CHANGE OF POLITICAL STATUS ** QUESTION: IF AN ELECTOR IS VALIDLY REGISTERED AS A MEMBER OF PARTY 'A' AND RE REGISTERS CHANGING HIS AFFILIATION TO PARTY 'B' LESS THAN NINETY DAYS BEFORE THE REGULAR PRIMARY, AND AN UNIFORMED REGISTRAR ALLOWS TO HIM TO CHANGE HIS PARTY, WHAT WILL BE THE PRESENT STATUS OF THIS ELECTOR ? — ANSWER: SAID ELECTOR IS NO LONGER REGISTERED AS A MEMBER OF PARTY 'A' AND IS ILLEGALLY REGISTERED AS A MEMBER OF PARTY 'B'. (CHANGING POLITICAL PARTY, REGISTRATION BOOK, COUNTY ELECTION BOARD) CITE: 26 O.S. 78 [26-78], 26 O.S. 81 [26-81] (FRED HANSEN)